DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
By the above submission, Claims 1, 6, 8, 10, and 13 have been amended.  Claims 3 and 12 have been canceled.  No new claims have been added.  Claims 1, 6-10, and 13 are currently pending in the present application.

Response to Amendment

The present amendment does not fully comply with the provisions of 37 CFR 1.121(c) and (c)(2).  The claims have not been provided with correct status identifiers as required by 37 CFR 1.121(c).  Claim 6 is provided with the status identifier “previously presented”; however, the claim includes markings for amendments and also appears to include unmarked amendments as detailed below.  Additionally, Claim 10 is provided with the status identifier “original”; however, the claim appears to include unmarked amendments as detailed below.
Further, the amendments to the claims do not clearly comply with the requirement of 37 CFR 1.121(c)(2) that amended claims must include markings indicating the changes made relative to the immediate prior version of the claims (here, the claims as filed on 20 May 2021, noting that the after final amendment filed on 09 August 2021 was not entered).  At least Claims 1, 6, and 8 appear to include text, marked with underlining as added, which was previously present in the claims.  At least Claims 1, 6, 8, and 10 appear to include numerous instances of text being added without being marked with underlining as required and/or text being deleted without being marked with strikethrough or double brackets as required.
For purposes of advancing prosecution of the present application and as a courtesy, the amendments have been entered and treated as though they were fully compliant with the provisions of 37 CFR 1.121(c).  Applicant is reminded that any future amendments must fully comply with the requirements of 37 CFR 1.121.

Response to Arguments

Applicant's arguments filed 08 September 2021 have been fully considered but they are not persuasive.
Regarding the objections to the specification, although Applicant asserts that certain errors have been corrected (page 6 of the present response), it appears that the substitute specification filed 08 September 2021 has not addressed most of the issues of informalities or errors set forth in the final Office action mailed 08 June 2021.  These objections are maintained as detailed below.
thinks that the signal sampling mechanism is well known in the related art” (emphasis added) and that any mechanism that is configured to sense a laser or electromagnetic attack and converts the sensed laser or electromagnetic signal to an electric signal “can be considered as the signal sampling mechanism” (page 7 of the present response).  Applicant provides no evidence in support of this assertion.  As per MPEP § 2164.06(c), arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure.  See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964).  See also In re Knowlton, 500 F.2d at 572, 183 USPQ at 37; In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Further, Applicant has not addressed the substance of the rejection, namely the analysis considering the undue experimentation factors set forth in MPEP § 2164.01(a).  It is reiterated that there is nothing in the present disclosure of any structures or details to implement the claimed sensors or detection, and there are no particular examples in the specification of sensors or other structural features that could be used by one of ordinary skill in the art to make the claimed system.

Regarding the rejection of Claims 1, 3, 6-10, 12, and 13 under 35 U.S.C. 102(a)(1) as anticipated by Nirschl et al, US Patent 7982488, or in the alternative, under 35 U.S.C. 103 as unpatentable over Nirschl in view of Kim et al, US Patent 10068860, and with particular reference to independent Claim 1, Applicant argues that the security action in Nirschl includes generating an alarm and/or taking other protective actions such as circuit shutdown or erasing of data (pages 8-9 of the present response, citing Nirschl, column 3, lines 59-67) and asserts that Claim 1 recites that the security protection measure is that the reset signal is sent to the signal sampling mechanism and signal processing mechanism (page 9 of the present response).  However, the features of receiving a reset signal when the SOC is powered on and sending the reset signal to the signal sampling mechanism and signal processing mechanism are not recited as part of the claimed “security protection measure”; rather, these features are 
Applicant further alleges without evidence that Nirschl “fails to disclose the interactive process among the different modules in claim 1” (pages 9-10 of the present response, no particular evidence cited), and Applicant also argues that Nirschl uses a checksum but that using a checksum has disadvantages (page 10 of the present response, no particular evidence cited).  However, Nirschl also discloses that a light attack can be detected by a change in state in the memory that can be detected electrically (column 3, lines 59-67), which corresponds to the electric signal as claimed and which therefore senses the attack.  Applicant additionally alleges without evidence that the phase change memory cells are not sensors and that although Kim discloses multiple sensors, Kim does not disclose “the connection relationship among the multiple sensors”, which appears to refer to the logical channel as recited in amended Claim 1 and previously recited in dependent Claim 3 (see page 10 of the present response, no particular evidence cited).  However, Nirschl was previously cited as teaching sensors being linked together as previously recited in Claim 3 (see Nirschl, Figures 2A-2C, 4A, 4B; column 3, lines 19-34, sensors connected to various components; see also column 4, lines 25-35 and 39-46; column 5, lines 7-28; column 6, lines 13-24 discussing various other configurations and locations of sensors, as previously cited).
.

Specification

The objections to the abstract and the disclosure for informalities are NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The abstract of the disclosure is objected to because it includes informalities.  In particular, the sentence in lines 1-2 is a run-on, noting the comma splice before “the system includes”.  Further, it appears that a conjunction (e.g. “and” or “or”) should be inserted in line 2 before “a security protection alarm device”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, on page 1, lines 7-8 (note that all page and line numbers are with respect to the marked-up copy of the substitute specification filed 08 September 2021), the phrase “attacked information is obtained timely” is grammatically unclear and not in proper idiomatic English.  It is not clear what “attacked information” would encompass, and the placement/usage of the adverb “timely” is not grammatically correct.  The independent clause at page 1, lines 23-25, is a run-on (noting the comma splice before “the system includes”).  On page 2, line 15, the phrase “attack laser from outside” is not in clear 
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

Claim Objections

The objection to Claim 10 for informalities is withdrawn in light of the amendments to the claim.  The warning that Claim 12 would be objected to as a 
Claims 1 and 8 are objected to because of the following informalities:  
In Claim 1, line 2, the abbreviation “SOC” is used without having been written out in full in the claims.
In Claim 8, line 2, a space should be added between “claim” and “1”.
Appropriate correction is required.
Applicant is advised that should Claim 10 be found allowable, Claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The rejections of Claims 1, 6-10, and 13 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement and under 35 U.S.C. 112(b) as indefinite are NOT withdrawn, for the reasons detailed above, and because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.  The rejections of Claims 3 and 12 under 35 U.S.C. 112(a) and (b) are moot in light of the cancellation of the claims.  
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a). In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Claim 1 broadly recites “the security protection alarm device is configured to detect a laser or electromagnetic attack on the SOC, and actively select a security protection measure when the attack is detected” and further recites that “each sensor is configured to detect the laser or electromagnetic attack on the SOC”.  Although the claim recites sensors configured to detect an attack, there is nothing in the claims or specification which describes what sort of sensors would be used or how they would actually detect such an attack.  There is no description in the claims or specification of any structures or 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the system with an attack protection structure is a SOC” in lines 1-2.  It is not clear how this clause relates grammatically to the remainder of the preamble, although it appears that this may be intended as a “wherein” clause.  The claim further recites “comprising a security protection alarm device” in lines 2-4.  It is not clear what the subject of this verb is intended to be (the system, the attack protection structure, or the SOC).  The claim further recites that the signal sampling mechanism “converts the sensed laser or electromagnetic signal to an electric signal” and “judges whether the SOC is subjected to the laser or electromagnetic attack, and sends the attack state information” in lines 20-24.  It is not clear how the claimed system would include the steps of converting, judging, and sending, although it appears that the claim may be intended to recite that the sampling mechanism is configured to perform the recited functions.  The claim additionally recites that “the system with an attack protection structure is the SOC” in line 29.  This is redundant with the identical phrase in lines 1-2.  The above ambiguities render the claim indefinite.
Claim 6 recites “the alarm flag is se” in line 4.  The term “se” is generally unclear.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nirschl et al, US Patent 7982488, in view of Cabler et al, US Patent 9310862, or in the alternative, as being unpatentable over Nirschl in view of Kim et al, US Patent 10068860, and further in view of Cabler.
In reference to Claim 1, Nirschl discloses a system with an attack protection structure that includes memory and analog and digital units (Figure 1; column 3, lines 7-13) and a security protection alarm device configured to detect a laser or electromagnetic attack and select a security protection measure when the attack is detected (Figure 3, steps 330, detecting attack, and 350, triggering security action; column 3, lines 35-44, detecting laser attack; lines 59-67, details of security action); a plurality of sensors connected to a sensor signal processing unit and configured to 
However, it is acknowledged that Nirschl does not explicitly use the term “system on a chip”, and if the smart card chip of Nirschl is not considered to meet the claimed system on a chip, the following alternative rejection is presented.  Kim discloses a system having a laser detector included in a system on a chip for detecting attacks (see 
Further, Nirschl does not explicitly disclose a reset signal when the SOC is powered on, nor does Kim disclose such a signal.  Cabler discloses a system with an attack protection structure that is an SOC (Figure 1, SOC 10) that receives a reset signal when the SOC is powered on and sends the reset signal to the other components (see column 6, lines 24-67, reset operations including after power on; see also column 10, lines 36-48 reset signals if voltages are out of range indicating potential attack).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nirschl to include a reset signal as taught by Cabler, in order to prevent unauthorized access to proprietary information (see Cabler, column 10, lines 45-48).
In reference to Claims 6 and 8, Nirschl further discloses an alarm flag that is set when an attack is detected (see Figure 3, steps 330-350; column 5, line 4-column 5, line 3, change in state if attack detected) and testing the sensors (see column 5, lines 51-60).
In reference to Claims 7, 9, 10, and 13, Nirschl further discloses resetting, interrupting, or ignoring an operation as the security protection measure (column 3, lines 59-67, details of security action).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newell, US Patent 9953166, discloses a method that includes an SOC resetting other processors upon power up.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Zachary A. Davis/Primary Examiner, Art Unit 2492